Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasvoda et al. (U.S. Patent 6,017,118) 
	Gasvoda et al. discloses the following claimed subject matter:
Re-claim 1, an ink replenishing container (110) comprising: a first bottom surface that defines a portion of an ink storage portion (1112) in which an ink is stored; a first side wall (1114, 1116; fig.10) that intersects the first bottom surface (defined as bottom portion of the storage portion 1112) and defines a portion of the ink storage portion; an ink outlet (1110) that communicates with the ink storage portion; and a second side wall (1102; fig.10, col.8) that is disposed outside the first side wall, and that is not in contact with the ink stored in the ink storage portion.



Re-claim 3, wherein a distance in the horizontal direction, between the first side wall and the second side wall is not constant. (see also fig.10)

Re-claim 4, wherein a cross-sectional shape of the first side wall is a circle, and a cross-sectional shape of the second side wall is a polygon. (fig.9)

Re-claim 5, the ink replenishing container further comprising: a reinforcing rib (shown as flat portions 1160, 1162; fig.10) that couples the first side wall and the second side wall.

Re-claim 6, the ink replenishing container further comprising: an information display member (defined as information device 1206; fig.9; col.8) disposed between the first side wall and the second side wall.

Re-claim 8, wherein the ink replenishing container further comprising: a projection portion (1110; fig.8) that fits into a recessed portion (fig.1; col.4, lines 23-26) provided corresponding to an ink tank (defined as an integrated ink cartridge 60 associated with the printhead 50) to which the ink is replenished, at least at a portion of a periphery of the ink outlet.

 
 	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gasvoda et al. in view of Childers et al. (U.S. Patent 6,322,205 B1)
Gasvoda et al.  discloses elements of the instant claimed subject matter as noted above with the exception of wherein the ink outlet includes a slit valve. 
Childers et al. (col.7, lines 35-36) disclose the use of the slit valve at the ink outlet (30) for connecting with the ink receiving needle (108) of the ink supply system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the slit valve as taught by Childers et al. in Gasvoda et al.’s ink supply system. The reasons for doing such would have been to provide a tight sealed ink communication between the ink outlet and the receiving needle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gasvoda et al. in view of Honoki et al. (U.S. Application Pub. No. 2016/0207338 A1)

Honoki et al. (¶ [0060]) discloses the front wall (101) of the ink tank (100) with the through view where the user can visually check the amount of ink remaining in each ink chamber (111) through the front wall (101). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the transparent view wall as taught by Honoki et al. in the ink supply of Gasvoda et al.  for the purpose of providing at a quick glance the remaining amount of ink in the tank.
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

March 13, 2021